Citation Nr: 1801892	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to March 2008. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, as relevant, granted service connection for hypertension and bilateral plantar fasciitis with initial noncompensable ratings, effective April 1, 2008.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in North Little Rock, Arkansas.  

In November 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board previously remanded the issues listed on the title page for additional development in October 2011 and November 2014, and the case now returns for further appellate review.  

As noted in the October 2011, November 2014, February 2017, and October 2017 Board decisions, the issues of entitlement to service connection for decrease in visual acuity and headaches, claimed as due to hypertension medication, were raised by the Veteran at the November 2010 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Introduction, the Veteran's claims for initial compensable ratings for hypertension and bilateral plantar fasciitis were most recently remanded in November 2014.  At such time, the Board noted that additional evidence pertinent to the Veteran's hypertension claim had been received after the issuance of the September 2012 supplemental statement of the case, to include VA treatment records dated through February 2014 and an August 2013 VA hypertension examination report.  As such, the Board remanded the claim in order for the AOJ to consider such evidence in the first instance.  Pertinent to the Veteran's bilateral plantar fasciitis claim, the Board remanded the matter in order to afford him a VA examination that addressed the nature and severity of such disability.  Thereafter, the AOJ was to readjudicate both claims based on the entirety of the evidence and issue a supplemental statement of the case if they remained denied.  

Following the Board's remand, the AOJ obtained additional evidence, to include VA treatment records dated through May 2017 and private treatment records, and afforded the Veteran a VA examination pertinent to his bilateral foot disability in October 2016.  However, the AOJ failed to readjudicate the case and issue a supplemental statement of the case.  As such, the Board must remand the claims again so as to ensure compliance with the November 2014 remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims based on the entirety of the evidence, to include the evidence received since the issuance of the September 2012 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




